DETAILED ACTION
Examiner’s Note
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This Office Action is in response to amendment filed 12/01/2020, where the Applicant amended claims 13 and 19; and claims 1-20 are currently pending.


Response to Arguments
Applicant’s arguments, see pg. 10-11, filed on 12/01/2020, with respect to previous rejection of claim 1 under 35 U.S.C. § 102, have been fully considered and are persuasive.  As such, claim 1 is currently rejected under new grounds.

Applicant’s arguments, see pg. 11-12, with respect to previous rejection of claim 13 under 35 U.S.C. § 102, have been fully considered and are persuasive.  As such, claim 13 is currently rejected under new grounds.

Applicant’s arguments, see pg. 13, with respect to previous rejection of claim 19 under 35 U.S.C. § 103, have been fully considered and are persuasive.  As such, the rejection of claim 19 has been withdrawn.

Applicant’s arguments, see pg. 13, that all dependent claims are patentably distinguished over the cited prior art at least in view of the dependency from their respective independent claims, and requests that the rejections for all dependent claims be reconsidered and withdrew for the reasons argued above.  However, independent claims 1 and 13 are now rejected under new grounds and thus their respective dependent claims are likewise rejected.


Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 19 and 20 are allowed.

The statement of reasons for the indication of allowable subject matter was provided in the previous office action dated 09/01/2020 and will not be repeated herein.

The following is an examiner’s statement of reasons for allowance: claim 19 is directed to a nonobvious improvement over the closest prior art, US Patent Application Pub. No. 20110115816 (Brackney) and European Patent Application Pub. No. 3214536 (Prabhu).  Claim 19 is directed to a method of capturing an environment with a camera that is part of a portable client device, the portable client device includes an interface between a user of the portable client device and an automated assistant, receiving a user input to adjust a setting of a target controllable electronic device in the environment, where multiple metrics are determined to identify a target controllable electronic device that the user intended to control.  The multiple metrics are determined based at least in part on prior location of the user during prior interaction between the user and at least one controllable electronic device.  When a particular metric indicates a particular controllable electronic device as the target controllable electronic device, determine the adjustable setting of the target controllable electronic device based at least on the image captured by the camera, and adjust the setting in accordance with the user’s input.  This is different than both Brackney and Prabhu where both utilize camera to identify a plurality of controllable objects in the field of view of the camera.  Prabhu further teaches identifying the particular object that the user intended to control by determining first letter of each object and the letter drawn by the user on a touch screen display.  Although neither Brackney nor Prabhu discloses any automated assistant; however, US Patent Application Pub. No. 20150348554 (Orr) teaches a virtual assistant that can be used to control electronic devices.  However, either alone or in combination, none of Brackney, Prabhu, or Orr teaches determining multiple metrics at least based on prior location of the user during a prior interaction between the user .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brackney, (US 20110115816 A1) (hereinafter Brackney).

Referring to claim 1, Brackney teaches a method implemented by one or more processors, the method comprising: 
causing, by a portable client device (ARBOT client 150; ¶ [0034], fig. 1), a graphical camera interface to be provided at a touch screen display of the portable client device (“create digital objects for an overlay onto the displayed image of the client 150…The digital objects typically are mapped or aligned with positions of the corresponding equipment in the displayed image (such as with an X-Y-Z coordinate relative to a determined location of a piece of equipment or its fiducial marker).  These digital objects and coordinate data may be transmitted at 158 to the client for use in creating an overlay that is displayed over the image presently being displayed in the client's display/touch screen”; ¶ [0035], fig. 1), wherein the graphical camera interface provides a graphical representation of an environment at which a camera of the portable client device is directed (“The communications 156 from client 150 may include useful information for determining which equipment is of interest to the operator of client 150, and this information may be digital image data from the camera of client 150”; ¶ [0034], fig. 1; “The client 450 includes a display screen 452, and the client 450 operates using its camera to display a video image 454 in the screen 452.  The operator 402 is focusing or pointing the camera in the building 410 space such that a number of lights/ballasts 455, 456, 458, 460, 462, 464 are included in the displayed image 454 on screen 452”; ¶ [0043], fig. 4); 
determining, based on image data provided by the camera when the camera is directed at the environment and based on processing of the image data provided by the camera, that the graphical representation of the environment portrays a controllable electronic device that is located within the environment (“the server 120 includes hardware and software for receiving and process communications 152 from the ARBOT client 150 that may include an operator's request for building management data for equipment in a portion of building 140 and, later, ; 
determining, in response to determining that the graphical representation of the environment portrays the controllable electronic device, an adjustable setting of the controllable electronic device, wherein the adjustable setting, when modified, alters at least one state of the controllable electronic device (“The operator 402 may request further information on one of the lights 455, 456, 458, 460, 462, 464 such as light 455 by tapping, with his finger, a stylus, or the like, the screen 452 where the object 466 is displayed.  In some cases, the ARBOT server may respond to this user input by pushing a daylighting control GUI for display on screen 452 in image 454 or in a separate window.  The operator may interact with the displayed control GUI by operation of the PDA 450 to control operation of the light 455 such as by adjusting gain until he and the occupants of the space 410 are satisfied with the level of illumination”; ¶ [0046], fig. 4); 
receiving, at the touch screen display of the portable client device, a selection at the graphical camera interface; and 
causing, in response to receiving the selection at the graphical camera interface, the adjustable setting of the controllable electronic device to be modified (“The operator may interact with the displayed control GUI by operation of the PDA 450 to control operation of the light 455 such as by adjusting gain until he and the occupants of the space 410 are satisfied with the level of illumination”; ¶ [0046], fig. 4).

Referring to claim 5, Brackney further teaches the method of claim 1, wherein determining that the graphical representation of the environment portrays the controllable electronic device that is located within the environment is further based on sensor data from an additional sensor of the portable client device, the additional sensor being a non-vision sensor (“Some implementations may rely upon fiducial markers (e.g., distinct images placed in the field of vision of the client) to identify targets and later register digital information (such as overlay objects with building management data) within the frame displayed on the client's display screen.  In other cases, though, more sophisticated and unobtrusive mechanism such as network triangulation, inertial dead reckoning, embedded compasses in the client, and/or radio frequency identification (RFID) techniques may be used to identify the target equipment (by the client, by the ARBOT server, or a combination thereof)”; ¶ [0078]). 

Referring to claim 6, Brackney further teaches the method of claim 1, further comprising:
determining, based on a sensor output of a sensor of the portable client device, an orientation of the portable client device when the camera is directed at the environment (The examiner notes, according to ¶ [0015] of Applicant’s specification recites “the method can include determining, based on a sensor output of a sensor of the portable client device, an orientation of the portable client device when the camera is directed at the environment.  In some implementations, the orientation is determined at least partially based on a network connectivity of the portable client device and consolidated layout data that identifies a specific location of a network router relative to the portable client device”; as such the word “orientation” is not defined in the traditional sense of “facing direction” of the portable client device known by one of ordinary skill in the GUI art, rather, as “location” of the portable client device.  Therefore, Brackney further teaches such limitation, “Sensed positional information…used…to identify equipment of interest and to register the location of the equipment in the image or display frame.  Equipment in the field of view of the client's camera is communicated wirelessly to the ARBOT server, which is connected to the building EMS.  The ARBOT server retrieves relevant sensor information from the building EMS database based on equipment identified by the client (or by the ARBOT in thinner client implementations)”; ¶ [0031]).

Referring to claim 7, Brackney further teaches the method of claim 6, wherein the orientation is determined at least partially based on a network connectivity of the portable client device and consolidated layout data that identifies a specific location of a network router relative to the portable client device (“determine the ID Wi-Fi triangulation”; ¶ [0058], fig. 6.  The examiner notes, Wi-Fi triangulation technique inherently includes determining the location of the specific wireless router(s)/access point(s) that are in communication and relative to the client device in order to determine the location of the client device).  

Referring to claim 8, Brackney further teaches the method of claim 1, wherein the method further comprises: 
assigning control of the adjustable setting to a particular area of a portion of the graphical camera interface that is portraying the controllable electronic device, wherein the selection at the graphical camera interface is received at the particular area to which the adjustable setting is assigned (“The operator 402 may request further information on one of the lights 455, 456, 458, 460, 462, 464 such as light 455 by tapping, with his finger, a stylus, or the like, the screen 452 where the object 466 is displayed.  In some cases, the ARBOT server may respond to this user input by pushing a daylighting control GUI for display on screen 452 in image 454 or in a separate window.  The operator may interact with the displayed control GUI by operation of the PDA 450 to control operation of the light 455 such as by adjusting gain until he and the occupants of the space 410 are satisfied with the level of illumination”; ¶ [0046], fig. 4). 

claim 9, Brackney further teaches the method of claim 1, further comprising: 
generating, based on determining the adjustable setting of the controllable electronic device, a selectable element configured to be presented by a touch display panel when the graphical camera interface is portraying the controllable electronic device, wherein the selection the graphical camera interface is received at the selectable element (“The client 450 includes a display screen 452, and the client 450 operates using its camera to display a video image 454 in the screen 452.  The operator 402 is focusing or pointing the camera in the building 410 space such that a number of lights/ballasts 455, 456, 458, 460, 462, 464 are included in the displayed image 454 on screen 452”; ¶ [0043], fig. 4; “Moving around the space 410, the operator 402 may recognize from the information in the overlay in image 454 that the luminous power indicated in a heavily occupied corner of the office is low.  The operator 402 may request further information on one of the lights 455, 456, 458, 460, 462, 464 such as light 455 by tapping, with his finger, a stylus, or the like, the screen 452 where the object 466 is displayed.  In some cases, the ARBOT server may respond to this user input by pushing a daylighting control GUI for display on screen 452 in image 454 or in a separate window.  The operator may interact with the displayed control GUI by operation of the PDA 450 to control operation of the light 455 such as by adjusting gain until he and the occupants of the space 410 are satisfied with the level of illumination”; ¶ [0046], fig. 4).

claim 10, Brackney further teaches the method of claim 1, further comprising: 
determining, in response to receiving the selection at the graphical camera interface that is portraying the controllable electronic device, a type of input gesture performed by the user when the user provided the selection at a particular portion of the graphical camera interface (“The context is further enhanced by giving the operator mechanisms for interacting with the equipment through the client's touch screen (e.g., request a controller tuning procedure, request by clicking on a button an actuator in hand with a slider or the like shown in the client's display that allows the operator to operate an actuator via the building EMS)”; ¶ [0032]; “The operator 202 may tap the screen 252 near the diffuser 258 of interest such as on button/box 392, and a window (not shown) may be displayed in overlay 370”; ¶ [0041], fig. 2)

Referring to claim 12, Brackney further teaches the method of claim 1, wherein causing the adjustable setting to be modified comprises transmitting, from the portable client device, at least one command that corresponds to the selection (“the building EMS 620 may act to respond to controller interaction requests from the ARBOT server 660 to issue control signals 619 to actuators 618 such as gain changes, actuator overrides, and the like initiated via an operator of an ARBOT client 642 via a GUI 654”; ¶ [0054], fig. 6).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Brackney as applied to claim 1 above, and in view of Pradeep et al., (US 20180232608 A1) (hereinafter Pradeep).

Referring to claim 2, Brackney a method of receiving location information and image captured by a camera of a client device, identifying the equipment of interest to the user appeared in the image, providing on touch display of the client device the image captured by the camera, and overlay of various elements, and GUI for adjusting setting of the equipment of interest.  However, Brackney does not explicitly teach processing the image data using a trained machine learning model to generate one or more respective instances of output; and 
determining that the one or more respective instances of output are most indicative of the…device.
Pradeep teaches processing the image data using a trained machine learning model to generate one or more respective instances of output (“Base computing device 300 comprises one or more microphones 310 and one or more image sensors 312 that may be utilized to capture image data 318.  As described in more a neural network may be trained on thousands of images of chairs, and therefore may be able to select a more specific wireframe of a particular model of chair by image classification”; ¶ [0049].  The examiner interprets the instance of output as the outcome of fully recognized the object 338 as a specific object, e.g., chair.); and 
determining that the one or more respective instances of output are most indicative of the…device (“the user 102 may desire to semantically label one or more objects in her living room 100…using semantic identifiers may enable the base computing device 104 to better understand the user's intent underlying commands and requests made to the device”; ¶ [0051]; “a user may semantically identify an object by providing user input 326 comprising position data 330 associated with the object from the user computing device 302 and a semantic identifier 334 to the base computing device 300.  For example and as described in more detail below, a user may provide position data 330 of an object 338 in the environment while contemporaneously providing a semantic identifier 334 for the object.  The base computing device 300 may then map the position data 330 to a 3D location 342 in the 3D model 322 at which the object 388 is located”; ¶ [0052]; “the user 102 may be going on vacation and would like the base computing device 104 to turn lamp 118 on and off at particular times”; ¶ [0053].  The examiner notes with the combination of semantic identifier and also 
Brackney and Pradeep are analogous art to the claimed invention because they are concerning with remotely controlling devices (i.e. same field of endeavor).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having Brackney and Pradeep before them to modify the ARBOT client of Brackney to incorporate the function of using neural network to recognize a particular object in an image of an environment as taught by Pradeep.  One of ordinary skill in the art could have combined the elements as claimed by known method as disclosed by Pradeep (¶ [0038]-[0050], figs. 1 and 4), because the operation of recognizing object in an image of an environment using neural network does not depend on the functionality of the ARBOT client.  That is the function of recognizing object in an image of an environment using neural network performs the same function independent on which interface it is incorporated on to, and therefore, the result of the combination would be predictable to one of ordinary skill in the art.  The motivation to combine would have been to increase efficiency of the interface by using neural network to automatically identify known objects.

Referring to claim 3, Brackney a method of receiving location information and image captured by a camera of a client device, identifying the equipment of interest to the user appeared in the image, providing on touch display of the client device the image captured by the camera, and overlay of various elements, and GUI for adjusting setting of the equipment of interest.  However, Brackney does not explicitly teach wherein each respective instance of the one or more respective instances of the output is a respective embedding, and wherein determining that the one or more respective instances of output are most indicative of the…device comprises: 
comparing one or more of the respective embeddings to a plurality of candidate embeddings, the plurality of candidate embeddings including a given embedding for the…device, and one or more additional embeddings for one or more additional…devices.
Pradeep further teaches wherein each respective instance of the one or more respective instances of the output is a respective embedding (“the object classifier may infer a 3D surface mesh on an object 338 by partially or completely identifying the model or product family of the object.  For example, a neural network may be trained on thousands of images of chairs, and therefore may be able to select a more specific wireframe of a particular model of chair by image classification”; ¶ [0049]; “the lamp 188, table 122 and doorway 144 may be rendered images assembled from the 3D model 322 of the room 100”; ¶ [0058], fig. 5.  The examiner interprets the embedding as the model of the recognized object, e.g., lamp 188, within the 3D model 322 of the room.), and wherein determining that the one or more respective instances of output are most indicative of the…device comprises: 
comparing one or more of the respective embeddings to a plurality of candidate embeddings, the plurality of candidate embeddings including a given embedding for the…device, and one or more additional embeddings for one or more additional…devices (“the user 102 may be going on vacation and would like the base computing device 104 to turn lamp 118 on and off at particular times…The user object 338 may comprise a smart object that may be capable of communicatively coupling to base computing device 300 to enable the device to control the smart object.  In the example of FIG. 1, the television 112, speakers 114, motorized curtains 116, and/or lamp 118 may be smart objects…after mapping the position data 330 to the 3D location 322 of the smart object 338 and associating the semantic identifier 334 with the object, the base computing device 300 may establish a communicative coupling with the object”; ¶ [0070], fig. 1.  The examiner notes with the combination of semantic identifier and also position data assigned to a recognized specific object, the system can identify the specific device out of a plurality of devices, e.g., television, speakers, curtains, etc. that the user’s issued command is directed to.)


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Brackney as applied to claim 10 above, and in view of Prabhu et al., (EP 3214536 A1) (hereinafter Prabhu).

Referring to claim 11, Brackney a method of receiving location information and image captured by a camera of a client device, identifying the equipment of interest to the user appeared in the image, providing on touch display of the client device the wherein determining the adjustable setting of the controllable electronic device includes determining multiple different adjustable settings of the controllable electronic device, and 
wherein determining the type of input gesture includes determining the type of gesture from multiple different types of input gestures, each gesture of the multiple different types of input gestures are assigned to a particular adjustable setting of the multiple different adjustable settings.
Prabhu teaches wherein determining the adjustable setting of the controllable electronic device includes determining multiple different adjustable settings of the controllable electronic device (“the user intent determination module 203 determines a parameter of the target device that user intends to control, and a measure of the parameter. For example, the parameter may be a state of the target device (e.g., ON or OFF), a speed of the fan or air-conditioner, a volume of a television, a channel playing on the television, an intensity of the light, a color of the light, and so forth”; ¶ [0021]), and 
wherein determining the type of input gesture includes determining the type of gesture from multiple different types of input gestures, each gesture of the multiple different types of input gestures are assigned to a particular adjustable setting of the multiple different adjustable settings (“the remote control device calculates that the user intention is to switch off or switch on the television based on user's focus on power button of the television followed by a subsequent touch based input on the power button as viewed on the transparent touch screen. Similarly, the remote control device may calculate that the user intention is to control the volume of the television if the user looks at the television, focus on the volume button, and rotate the button clock-wise or anti-clock-wise”; ¶ [0027]).
Brackney and Prabhu are analogous art to the claimed invention because they are concerning with remotely controlling devices (i.e. same field of endeavor).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having Brackney and Prabhu before them to modify the ARBOT client of Brackney to incorporate the function of determining the specific parameter of the target device the user intended to control as taught by Prabhu.  One of ordinary skill in the art could have combined the elements as claimed by known method as disclosed by Prabhu (¶ [0021] and [0027]), because the operation of the function of specific parameter of the target device the user intended to control does not depend on the functionality of the ARBOT client.  That is the function of specific parameter of the target device the user intended to control performs the same function independent on which interface it is incorporated on to, and therefore, the result of the combination would be predictable to one of ordinary skill in the art.  The motivation to combine would have been to increase the ease of use of the system.


Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Brackney, (US 20110115816 A1) (hereinafter Brackney) in view of Prabhu et al., (EP 3214536 A1) (hereinafter Prabhu).

Referring to claim 13, Brackney teaches a method implemented by one or more processors, the method comprising: 
receiving, from a portable client device, image data that characterizes a location of a controllable electronic device within an environment, wherein image data is generated based on an output of a camera of a portable client device, when a user is directing the camera at the environment (“The communications 156 from client 150 may include useful information for determining which equipment is of interest to the operator of client 150, and this information may be digital image data from the camera of client 150 that the ARBOT server 120 processes to identify the equipment”; ¶ [0034], figs. 1-5); 
receiving, from the portable client device, location data that characterizes at least one location of the portable client device within the environment (“The client 150 (e.g., a smart phone) may include embedded geographical position system (GPS), accelerometry, compass, and video camera components and functionality and provide data from these components in the communications/signals 156 provided over wireless network connection 130 to ARBOT server 120”; ¶ [0036], fig. 1); 
determining, based on processing of the image data, the location data, and a pre-determined layout of rooms within the environment received from the portable client device, a metric that characterizes a confidence that the controllable electronic device is a targeted controllable electronic device, wherein the targeted controllable electronic device is preconfigured to be remotely controlled via the portable client device (“The client 150 (e.g., a smart phone) may ; and 
when the metric indicates that the controllable electronic device…
identifying, based on the metric that the controllable electronic device is the targeted controllable electronic device, an adjustable setting of the targeted controllable electronic device (level of illumination; ¶ [0046], fig. 4), 
providing, based on identifying the adjustable setting, control data to the portable client device, wherein the control data characterizes the adjustable setting of the targeted controllable electronic device, and 
causing the portable client device to provide a graphical user interface that is accessible via a touch screen display of the portable client device and configured to receive a user input gesture, for modifying the adjustable setting of the controllable electronic device, simultaneous to the portable client device portraying the environment at the graphical user interface (“The operator 402 may request further information on one of the lights 455, 456, 458, 460, 462, 464 such as light 455 by tapping, with his finger, a stylus, or the like, the screen 452 where the object 466 is displayed.  In some cases, the ARBOT server may respond to this user input by pushing a daylighting control GUI for display on screen 452 in image 454 or in a separate window.  The operator may interact with the displayed control GUI by operation of the PDA 450 to control operation of the light 455 such as by adjusting gain until he and the occupants of the space 410 are satisfied with the level of illumination”; ¶ [0046], fig. 4).  
Brackney teaches a method of receiving location information and image captured by a camera of a client device, identifying the equipment of interest to the user appeared in the image, providing on touch display of the client device the image captured by the camera, and overlay of various elements, and GUI for adjusting setting over another metric corresponding to another…device.
Prabhu teaches identifying the equipment of interest by ranking one controllable device over another metric corresponding to another…device (“The target device determination module 202 then determines the target device from the detected remotely controllable devices…the user may draw a representation on the transparent touch screen to select the target device.  For example, the user may draw a first letter or first few letters of the intended target device (e.g., T for TV, F for Fan, L for light, etc.)”; ¶ [0019], figs. 3A-B.  The examiner notes that a remotely controllable device, e.g., TV, is ranked over another device, e.g., fan, by the user drawing a letter “T” instead of letter “F”).
Brackney and Prabhu are analogous art to the claimed invention because they are concerning with remotely controlling devices (i.e. same field of endeavor).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having Brackney and Prabhu before them to modify the ARBOT client of Brackney to incorporate the function of determining the intended device by user drawing first letter of the intended device as taught by Prabhu.  One of ordinary skill in the art could have combined the elements as claimed by known method as disclosed by Prabhu (¶ [0019]), because the operation of the function of determining the intended device by user drawing first letter of the intended device does not depend on the functionality of the ARBOT client.  That is the function of determining the intended device by user drawing first letter of the intended device performs the same function independent on which interface it is incorporated on to, and therefore, the 

Referring to claim 14, Brackney teaches a method of receiving location information and image captured by a camera of a client device, identifying the equipment of interest to the user appeared in the image, providing on touch display of the client device the image captured by the camera, and overlay of various elements, and GUI for adjusting setting of the equipment of interest.  However, Brackney does not explicitly teach receiving, from the portable client device, contextual data that characterizes an operational feature of the portable client device, wherein identifying the adjustable setting of the targeted controllable electronic device is further based on the contextual data.
Prabhu further teaches receiving, from the portable client device, contextual data that characterizes an operational feature of the portable client device, wherein identifying the adjustable setting of the targeted controllable electronic device is further based on the contextual data (“the remote control device calculates that the user intention is to switch off or switch on the television based on user's focus on power button of the television followed by a subsequent touch based input on the power button as viewed on the transparent touch screen”; ¶ [0027].  The examiner interprets the contextual data as the user’s gaze at the power button of a television to give context that the user intended to adjust specifically the power setting of the television.)

Referring to claim 15, Brackney further teaches the method of claim 13, wherein the image data characterizes an arrangement of the targeted controllable electronic device relative to another controllable electronic device that is located within the environment and is also preconfigured to be remotely controlled via the portable client device (“The displayed image 454 includes a building management system overlay including objects (e.g., balloons/pop ups) 466, 468, 470, 474, 480, 486 that include a circle or balloon (graphical portion) overlain on the lights 455, 456, 458, 460, 462, 464”; ¶ [0044], fig. 4; “The operator 402 may request further information on one of the lights 455, 456, 458, 460, 462, 464 such as light 455 by tapping, with his finger, a stylus, or the like, the screen 452 where the object 466 is displayed .  In some cases, the ARBOT server may respond to this user input by pushing a daylighting control GUI for display on screen 452 in image 454 or in a separate window”; ¶ [0046], fig. 4). 

Referring to claim 16, Brackney teaches a method of receiving location information and image captured by a camera of a client device, identifying the equipment of interest to the user appeared in the image, providing on touch display of the client device the image captured by the camera, and overlay of various elements, and GUI for adjusting setting of the equipment of interest.  However, Brackney does not explicitly teach when the metric indicates that the controllable electronic device is ranked over the other metric score: 
receiving user input data that characterizes a particular user input gesture provided by the user at a portion of the touch screen display that is portraying a graphical representation of the controllable electronic device.
Prabhu further teaches when the metric indicates that the controllable electronic device is ranked over the other metric score: 
receiving user input data that characterizes a particular user input gesture provided by the user at a portion of the touch screen display that is portraying a graphical representation of the controllable electronic device (“the remote control device calculates that the user intention is to switch off or switch on the television based on user's focus on power button of the television followed by a subsequent touch based input on the power button as viewed on the transparent touch screen”; ¶ [0027], figs. 3C-D and 4).


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Brackney in view of Prabhu as applied to claim 16 above, and further in view of Orr et al., (US 20150348554 A1) (hereinafter Orr).

Referring to claim 17, Brackney further teaches the method of claim 16, wherein the portable client device includes interface that is configured to enable responsiveness of the camera to another input gesture simultaneous to the portable client device providing the graphical user interface that is accessible via the touch screen display (“The context is further enhanced by giving the operator mechanisms for interacting with the equipment through the client's touch screen (e.g., request a controller tuning procedure, request by clicking on a button an actuator in hand with a slider or the like shown in the client's display that allows the operator to operate an actuator via the building EMS)”; ¶ [0032]; “The operator 202 may tap the screen 252 near the diffuser 258 of interest such as on button/box 392, and a window (not shown) may be displayed in overlay 370”; ¶ [0041], fig. 2).
However, Brackney in view of Prabhu do not explicitly teach that the user interface is an automated assistant application.
Orr teaches an automated assistant application (“This relates to systems and processes for using a virtual assistant to control electronic devices”; Abstract; “FIG. 1 illustrates exemplary system 100 for implementing a virtual assistant to control electronic devices according to various examples.  The terms "virtual assistant," "digital assistant," "intelligent automated assistant," or "automatic digital assistant" can refer to any information processing system that interprets natural language input in spoken and/or textual form to infer user intent, and performs actions based on the inferred user intent”; ¶ [0024], fig. 1; “The virtual assistant can include a client-side portion executed on a user device 102, and a server-side portion executed on a server system 110…The client-side portion executed on user device 102 can provide client-side functionalities, such as user-facing input and output processing and communications with server system 110”; ¶ [0027], fig. 1; “although the functionality of the virtual assistant is shown in FIG. 1 as including both a client-side portion and a server-side portion, in some the functions of the assistant can be implemented as a standalone application installed on a user device”; ¶ [0031], fig. 1).
Brackney, Prabhu, and Orr are analogous art to the claimed invention because they are concerning with remotely controlling devices (i.e. same field of endeavor).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having Brackney in view of Prabhu and Orr before them to modify the ARBOT client of Brackney in view of Prabhu to incorporate remote control function into a virtual assistant application as taught by Orr.  One of ordinary skill in the art could have combined the elements as claimed by known method as disclosed by Orr (¶ [0024]-[0031], fig. 1), because incorporating the remote control function into a virtual assistant application does not depend on the functionality of ARBOT client.  That is the incorporation of remote control function into a virtual assistant application performs the same function independent on which device it is incorporated on to, and therefore, the result of the combination would be predictable to one of ordinary skill in the art.  The motivation to combine would have been to increase capability of the remote control device.


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Brackney in view of Prabhu as applied to claim 13 above, and further in view of Pradeep et al., (US 20180232608 A1) (hereinafter Pradeep).

claim 18, Brackney in view of Prabhu teach a method of receiving location information and image captured by a camera of a client device, identifying the equipment of interest to the user appeared in the image by ranking one equipment over another, providing on touch display of the client device the image captured by the camera, and overlay of various elements, and GUI for adjusting setting of the equipment of interest.  However, Brackney in view of Prabhu do not explicitly teach processing the image data according to an operation that is based on training data that corresponds to at least one previously received image that included a graphical representation of the…device.
Pradeep teaches processing the image data according to an operation that is based on training data that corresponds to at least one previously received image that included a graphical representation of the…device (“the base computing device 104 also may be configured to control smart devices, appliances and other elements in the living room 100, such as a television 112, speakers 114 of a music system, motorized curtains 116, or lamp 118”; ¶ [0021], fig. 1; “Base computing device 300 comprises one or more microphones 310 and one or more image sensors 312 that may be utilized to capture image data 318.  As described in more detail below, such image data 318 may be utilized to generate a three-dimensional (3D) model 322 of a physical environment”; ¶ [0040]; “The image classifier may outline one or more objects 338 in the image”; ¶ [0048]; “the object classifier may infer a 3D surface mesh on an object 338 by partially or completely identifying the model or product family of the object.  For example, a neural network may be trained on thousands of images of chairs, and therefore may be able to select a more specific wireframe of a particular model of chair by image classification”; ¶ [0049]).
Brackney, Prabhu, and Pradeep are analogous art to the claimed invention because they are concerning with remotely controlling devices (i.e. same field of endeavor).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having Brackney in view of Prabhu and Pradeep before them to modify the ARBOT client of Brackney in view of Prabhu to incorporate the function of using neural network to recognize a particular object in an image of an environment as taught by Pradeep.  One of ordinary skill in the art could have combined the elements as claimed by known method as disclosed by Pradeep (¶ [0038]-[0050], figs. 1 and 4), because the operation of recognizing object in an image of an environment using neural network does not depend on the functionality of ARBOT client.  That is the function of recognizing object in an image of an environment using neural network performs the same function independent on which interface it is incorporated on to, and therefore, the result of the combination would be predictable to one of ordinary skill in the art.  The motivation to combine would have been to increase efficiency of the interface by using neural network to automatically identify known objects.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 8681178 (Tseng) – discloses a method of identifying objects in a scene captured by a camera of a device, and providing overlaying information that shows uncertainty to certain objects as user intended objects in augmented reality.
US 20190251835 (Yu) – discloses a remote control device that performs image analysis to identify an electronic device and the associated commands.
US 20180151060 (Griffin) – discloses a method of controlling a plurality of targeted devices, where the orientation and direction of the control device is determined relative to the environment based at least on image captured by a camera.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-SHUNE CHUNG whose telephone number is (571)270-5817.  The examiner can normally be reached on M-F (9-5) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONG-SHUNE CHUNG/
Examiner, Art Unit 2142